DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection presented below.  Applicant’s arguments on pages 7-9 of the Remarks state that the Ma reference does not disclose displaying the items that are “subscribed to” by the user.  This new aspect of the claim is addressed in the updated rejections below.
Due to Applicant’s amendment of claim 1, the claims no longer invoke means plus function interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “cause the display to display a screen connected to the server, wherein the screen comprises display of a plurality of content items”.  This limitation is indefinite.  It is not clear how a displayed “screen,” which appears to be mere information, is “connected to” a server.  As the scope of this limitation is not clear, the scope of the claim as a whole cannot be accurately determined.  For purposes of examination, this limitation will be assumed to recite “cause the display to display a screen of information received from the server, wherein the screen comprises display of a plurality of content items.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., US Pub No. 20180262811 in view of Kawamura, EPO Pub No. EP 1014711.

As to claim 1 Ma discloses a display device comprising: 
a storage (Fig. 10: 1700); 
a display (Fig. 10: 1210); 
a network interface (Fig. 10: 1500) configured to communicate with a server of a content provider ([0173]-[0174]); and 
a controller (Fig. 10: 1100) configured to:
cause the display to display a screen connected to the server, wherein the screen comprises display of a plurality of content items (Fig 1B and [0173] – a list of channels received from a broadcast server is displayed, therefore a “screen connected to the server” is displayed),
generate a virtual channel number in response to receiving a virtual channel generating request for a selected content item among the plurality of content items ([0101] – in response to user request to create a virtual channel, a virtual channel number is generated), match the generated virtual channel number with an access address of the selected content item, and store a matching result in the storage unit; and cause the display to display content corresponding to the selected content item among the plurality of content items by using the access address in response to receiving a channel selecting request to select the generated virtual channel number ([0108] and [0181]-[0182] – user selection of content to include in the new virtual channel causes the content identifier to be matched with the virtual channel number in storage.  Selection of the virtual channel causes the content (live, on-demand, or application) to be displayed (Fig. 2-5 and [0043]-[0048]), thus its access address is stored with the virtual channel number).  
Ma fails to disclose that the screen comprises content items subscribed to by a user; or causing display of the content item subscribed to by a user.
However, in an analogous art, Kawamura discloses displaying a program listing screen that comprises content items subscribed to by a user; and causing display of the content item subscribed to by a user ([0039] – pay broadcast content that a user is contracted to received (i.e. is subscribed to by the user) is included in the content listings).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Ma with the teachings of Kawamura by including content items subscribed to by the user in Ma’s content listings shown in Fig. 1B.  The rationale for this modification would have been to enable the user to subscribe to receive pay broadcasts, as well as to include these channels in the custom virtual channels, in order to increase user convenience and broaden the range of receivable content.

As to claim 3 Ma discloses that the controller is further configured to: cause the display to display a virtual channel indicator to indicate that the content is provided through a virtual channel (Fig. 1B: 112).  

As to claim 4 Ma discloses that the virtual channel indicator indicates that the content is live content that is temporarily broadcasted ([0045]).  

As to claim 12 Ma discloses that the controller is further configured to cause the display to display: a virtual channel generating button to generate the content or a virtual channel for the content ([0099]; Fig. 7a: 704), and wherein the controller is further configured to: generate the virtual channel number in response to selecting the virtual channel generating button ([00101]).  

As to claim 13 Ma discloses that the storage unit is configured to store a matching among the virtual channel number, a type of a virtual type, and an access address to identify a virtual channel ([0043]-[0045]).  

As to claim 14 Ma discloses that the virtual channel number and a name of the selected content item are included in an electronic program guide (Fig. 1B).  

As to claim 15 Ma discloses that information on a virtual channel and information on a general channel are marked in the electronic program guide while being distinguished from each other (Fig. 1B).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ma and Kawamura, as applied above, and further in view of Kim, KR 100843303.

As to claim 5 Ma discloses a tuner to receive a broadcast video ([0174]).
The system of Ma and Kawamura fails to disclose that the controller is configured to: cause the display to display a pop-up window to set a viewing reservation function for the content while the broadcast video is reproduced.  
However, in an analogous art, Kim discloses displaying, on a display unit, a pop-up window to set a viewing reservation function for content while a broadcast video is reproduced ([0039]).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Ma and Kawamura with the teachings of Kim, the motivation being to increase revenue by inducing viewers to view advertised content (see Kim [0014]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ma and Kawamura and Kim in view of Kim, KR 100687886 (hereinafter Kim ‘886).

As to claim 6 the system of Ma, Kawamura, and Kim fails to disclose that the controller is further configured to: change the broadcast video to the content through channel change when the viewing reservation function is set, and a broadcasting time of the content comes.  
However, in an analogous art, Kim ‘886 discloses a control unit configured to change the broadcast video to the content through channel change when the viewing reservation function is set, and a broadcasting time of the content comes (Fig. 3a and its description).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Ma and Kim with the teachings of Kim ‘886, the rationale being to simplify user interface with the system and ensure that reserved content is not missed.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Kawamura, as applied above, and in view of Shin, US Pub No. 20030154473.

As to claim 7 Ma discloses that the controller is configured to: determine a channel type of a channel number, in response to receiving a request for selecting the channel number; and determine whether the selected channel number is a general channel number or the virtual channel number based on the channel type (Fig. 1b; [0041]-[0042] and [0062] – selection of a channel from the GUI results in its content being displayed, which entails a determination of whether the channel is general or virtual).  
Ma fails to disclose determining whether the selected channel is a prohibited channel number.
However, in an analogous art, Shin discloses determining whether a selected channel is a prohibited channel ([0056]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Ma and Kawamura with the teachings of Shin, the rationale being to enforce parental viewing controls.

	As to claim 8 the system of Ma, Kawamura, and Shin discloses that the controller is further configured to: determine the channel type using a program identifier to50Attorney Docket No. 3110-3165 identify the general channel number, an access address to identify the virtual channel number, and a prohibited channel identifier to identify the prohibited channel number (Ma Fig. 1b; [0041]-[0042] and [0062]; Shin [0056]).  

As to claim 9 the system of Ma, Kawamura, and Shin discloses that the controller is configured to: cause the display to display a broadcast video corresponding to the general channel number, when the channel number is the general channel number (Ma [0041]-[0042]).  

As to claim 10 the system of Ma, Kawamura, and Shin discloses that the content is displayed on the display by accessing the server of the content provider through the access address, when the channel number is the virtual channel number (Ma [0062]).  

As to claim 11 the system of Ma, Kawamura, and Shin discloses that the controller is configured to: cause the display to disclose a black screen or notify a prohibited channel, when51Attorney Docket No. 3110-3165 the channel number is the prohibited channel number (Shin [0056]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/Primary Examiner, Art Unit 2423